Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends from claim 1. Claim 1 recites a hook and loop element located on an attachment end and hook and loop element located on attachment areas, then further recite at lease on additional hook and loop element located on the attachment ends or the attachment areas.
Claim 3 then further recites, a pair of hook and loop elements located on each of the first and second side panels, and a pair of hook and loop elements on each of the first and second attachment areas. 
It is unclear if the “pair” as recited is in addition to the hook and loop elements already recited or if they applicant is reciting that the previously disclosed hook and loop element form a pair. For purposes of examination, the claim has been construed based on the best understanding of the invention, that applicant is claiming  only a pair or hook and loop elements in each of the first and second attachment ends and areas.
Claim 4 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 depends from claim 1, but recites first and second pair of hook and loop elements. It is unclear if applicant is referring to the hook and loop elements disclosed in claim 1,  or if the applicant is reciting additional hook and loop elements. Appropriate correction required. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim  7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate clarification is required. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 -3, 5-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Princic (US 2021/0360982). The device of Princic discloses, 
With respect to claim 1,  A medical undergarment adapted for fitment to a patient without requiring at least one of the patient’s legs to be passed through closed leg holes, for medical access to the patient’s groin area after fitment without pulling the medical undergarment down along the patient’s legs during use, and for guiding a medical tube from the patient’s groin area during use, comprising:

A one-piece body (11)  having a back panel (13), a first side panel having a first attachment end (16), a second side panel (18) having a second attachment end, a front panel (12)  having first and second attachment areas (15) that each has an overlapping arrangement with the first and second attachment ends, respectively (Figure 1a, 1b), and a gusset (14) between the back panel and the front panel configured to be positioned between the legs of the patient during use;

a hook and loop element (15, figure 1b) located on the attachment end of the first and second side panels;

a hook and loop element located on the first and second attachment areas of the front panel (17, figure 1b) and

at least one additional hook and loop element (23, 24)  located on the first and second attachment ends of the side panels or on the first and second attachment areas of the front panel (Figure 1b), the at least one additional hook and loop element gapped from the hook and loop element located on the first and second attachment ends of the side panels or on the first and second attachment areas of the front panel to define a passage therebetween (Figure 1b), the hook and loop material has a gap, such that the device is capable for use for receipt and securement of the medical tube that is guided from the patient’s groin area to a position external to the patient. Since the structure of the prior art meets the structure as recite and would be expected to be capable for use to perform the claimed function, see MPEP 2114.  


With respect to claim 2, comprising an attachment loop  (21) attached to the side panel (figure 1b) , the attachment loop adapted to support a suction bulb attached thereto. The attachment loop meets the structure as recited, and therefore would be capable of performing the claimed function of supporting a suction bulb, see MPEP 2114. 

With respect to claim 3,  as best understood, 
a first pair of side panel hook and loop elements (15, 23)  located on the first attachment end of the first side panel, the first pair of side panel hook and loop elements gapped from one another to define a passage (Figure 1b)  that is adapted for receipt and securement of a medical tube that is guided to patient’s groin area from a position external to the patient;

a second pair of side panel hook and loop elements located on the second attachment end of the second side panel (17,23 figure 1b) , the second pair of side panel hook and loop elements gapped from one another to define a passage that is adapted for receipt and securement of a medical tube that is guided to patient’s groin area from a position external to the patient;

a first pair of front panel hook and loop elements located on the first attachment area (15, 23 ) of the front panel, the first pair of front panel hook and loop elements gapped from one another to define a passage that is adapted for receipt and securement of a medical tube that is guided to patient’s groin area from a position external to the patient; and

a second pair of front panel hook and loop elements located on the second attachment area (17, 23Figure 1b) of the front panel, the second pair of front panel hook and loop elements gapped from one another to define a passage that is adapted for receipt and securement of a medical tube that is guided to patient’s groin area from a position external to the patient (para 0016)


With respect to claim 5, comprising: a one-piece body comprising (11) : a side panel having an attachment end (13, Figure 1b); a front panel having an attachment area (12, Figure 1b, at 15, 17) a gusset (14) , the gusset being configured to be positioned between the legs of a patent during use; and a loop (21) located on an exterior surface of the one-piece body, wherein the attachment end of the side panel is configured to be attached to the attachment area of the front panel forming a closure on an anterior portion of the one-piece body (Figure 1b). 

With respect to claim 6, the attachment end of the side panel comprises a hook and loop pad (14, 17)

With respect to claim 7: the attachment area of the front panel comprises a hook and loop strip (15, 17, on 12)  elongated in a substantially horizontal direction across the front panel (15, 17 have and  a length that extends in a substantially horizontal direction across the front panel).

With respect to claim 8, the attachment area of the front panel comprises a plurality of hook and loop strips  (15, 17, 23) elongated in a substantially horizontal direction across the front panel having a gap between the plurality of hook and loop strips. (15, 17 and 23 have and  a length that extends in a substantially horizontal direction across the front panel).

	With respect to claim 9,  the gap between the plurality of hook and loop strips is configured to allow for the passage of a drainage tube and/or catheter. The gap is present, and the structure meets the structure recited, so the gap of Princic would be capable of performing the function of allowing passage of a drainage tube as required by the claim, see MPEP 2114. 

With respect to claim 10, the one-piece body further comprises an elastic waistband (28, claim 2).

With respect to claim 11, wherein the one-piece body comprises: a pair of side panels (see edge extension on the body panel) located bilaterally on a portion of the one-piece body including the elastic waistband (28, claim 2).

With respect to claim 12: there is a least one of the loops (21) located bilaterally on an exterior surface of the one-piece body on the portion of the one-piece body including the elastic waistband. (Figure 2b)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Princic in view of Naylor (US 2010/0125264). The device of Princic substantially discloses the claimed invention but is lacking a wider hook and loop element. The device Naylor discloses,

With respect to claim 4, wherein the first and second pair of side panel hook and loop elements are wider (40, 41) than the first and second pair of front panel hook and loop elements (43, 42) the first and second pair of front panel hook and loop elements, the hook and loop elements have different widths as required by the claim and therefore would be capable of performing the claimed function of being variably positioned along a width of the first and second pair of side panel hook and loop elements, respectively, for adjustable fitment to a patient while maintaining the passage that is adapted for receipt and securement of a medical tube that is guided to patient’s groin area from a position external to the patient, see MPEP 2114.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the wider hook and loop element taught by Naylor in order to provide similar adjustability along a width with less material cost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732